 

Case 1:19-cv-00270-AKH Documen t33 Filed 03/01/21 Page 1of1

Case 1:19-cv-00270-AKH Document 32 Filed 02/25/21 Page 1 of 1

 

JAMES E. JOHNSON THE CITy OF NEw YorK | Brian Zapert
Corporation Counsel Assistant Corporation Counsel
LAW DEPARTMENT phone: (212) 356-2354

100 CHURCH STREET BZA EANENTA YS, BON

NEW YORK, N.Y. 10007

February 25, 2021

 

 

VIA ECF | C /) ey
Honorable Judge Hellerstein Wy al ‘& ad yun ay ots [ CONMALYL
United States District Judge D7 iO f yer”
United States District Court Y Z02I CAG ¥ oe u“ $2, 2) 7
Southern District of New York \ opie! 2 ao Jee’
500 Pearl Street tcl NOventler C U, e
New York, NY 10007 OD bles

Re: Kevin Hutchinson v. City of New York, et al. =

19 CV 00270 (AKH) 3- 1-202

Your Honor:

I am counsel for the Defendants in this case. The parties jointly request an
adjournment of the trial date in the above matter, currently scheduled to begin on April 5, 2021,
to a later date at the Court’s discretion owing to health concerns stemming from the on-going
COVID-19 pandemic. If the Court grants this request, the parties also request corresponding

adjournments of the parties’ pretrial submissions and the March 31, 2021 final pre trial
conference.

Respectfully submitted,

Briaw Zapertis/

Brian Zapert
Assistant Corporation Counsel
Special Federal Litigation Division

BY ECF:
Jason Leventhal, Esq.
